                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ISSAM ABDELLATIF, et al.,

                         Plaintiffs,
                                                                CIVIL ACTION
        v.                                                      NO. 18-2297

 ALZA WRAE INDUSTRIAL COMPANY
 d/b/a MAZA YA TOBACCO, et al.,

                         Defendants.


                                             ORDER

       AND NOW, this 20th day of March 2019, upon consideration of Defendants’ Motion to

Dismiss the Complaint for Failure to State a Claim (Doc. No. 9), Plaintiffs’ Response in Opposition

(Doc. No. 11), Defendants’ Reply in Support of its Motion to Dismiss (Doc. No. 13), the arguments

of counsel at the hearing held on October 23, 2018, and in accordance with the Opinion of the

Court issued this day, it is ORDERED as follows:

       1.      Defendants’ Motion to Dismiss (Doc. No. 9) is GRANTED IN PART and

               DENIED IN PART.

       2.      Counts I, III, and IV of the Complaint are DISMISSED.

       3.      Count II of the Complaint remains against Defendant Alzawrae Industrial Company

               d/b/a Mazaya Tobacco only.

       4.      Defendants Wissam Amoudi, Romi Amoudi, and Mazaya USA, LLC are dismissed

               as Defendants in this case.

                                                     BY THE COURT:



                                                     / s/ J oel H. S l om sk y
                                                     JOEL H. SLOMSKY, J.
